The writ of prohibition was ordered issued from the bench for the reason that the complaint charging the petitioner with contempt failed to state an offense.
[1] The petitioner was charged with threatening a grand juror with a prosecution for perjury in swearing out a search-warrant for intoxicating liquor. It is conceded that the proceeding for a search-warrant was instituted by the grand juror as a citizen, and not by virtue of his *Page 195 
powers and duties as a grand juror, and for this reason petitioner's threat was not an interference with a grand juror, as such.
Writ of prohibition ordered issued.
All the Justices concurred.